778REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-14, 16-18 and 20 are allowed.
Claims 1, 10 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the encrypted data and wherein the second shard comprises encryption key management data associated with the encrypted data; identify, within the communication network, a first communication channel, and a second communication channel, and a third communication channel; send, to the second computing device: the first shard via the first communication channel, and the second shard via the second communication channel, and the non-confidential data via the third communication channel; and merge, the first shard and the second shard, to reconfigure the data.
It is noted that the closest prior art, Chellappa et al. (US 10931450, Feb. 23,2021) shows the fabric module generates and sends secret key shards to each storage node, storage nodes atomically write secret shard and encrypted device key(s) to the node-specific memory using a compare-and-swap storage nodes are receiving secret key shards from the fabric module and writing the secret key shards to the node-specific memory under direction by the fabric module, this can be considered the fabric module writing the shards as a distributed process.
It is noted that the closest prior art, Berengoltz et al. (US 20160011990, Jan. 14,2016) shows a first module on the first computing device, a parameter for processing 
However, Chellappa et al. and Berengoltz et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2464